Orders reversed, with ten dollars costs and disbursements, and motion to vacate decree denied, with ten dollars costs. The contestants have not shown facts sufficient to afford a substantial basis for contesting the will and that reasonable probability of success to justify the opening of a decree admitting a will to probate. (Matter of Leslie, 175 App. Div. 108, 112.) Certain inferences upon which respondents rely either have been shown not to exist or have been satisfactorily explained. Present — Finch, Merrell, McAvoy and Proskauer, JJ.